                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

CAREDX, INC.


                       Plaintiff,

                V.                      Civil Action No. 19-662-CFC-CJB

NATERA, INC.,


                       Defendant.


Brian E. Fmnan, Michael J. Farnan, FARNAN LLP, Wilmington, Delaware; Derek
C. Walter, Edward R. Reines, WEIL, GOTSHAL & MANGES LLP, Redwood
Shores, California; Randi W. Singer, WEIL, GOTSHAL & MANGES LLP, New
York, New York; Stephen Bosco, WEIL, GOTSHAL & MANGES LLP,
Washington, D. C.

           Counsel for Plaintiff

Jack B. Blumenfeld, Anthony David Raucci, Derek James Fahnestock, MORRIS,
NICHOLS, ARSHT & TUNNELL LLP, Wilmington, Delaware; Christina L.
Costley, Paul S. Yong, KATTEN MUCHIN ROSENMAN LLP, Los Angeles,
California; Bruce G. Vanyo, Thomas Artaki, KATTEN MUCHIN ROSENMAN
LLP, New York, New York; Kristin J. Achterhof, Julia L. Mazur, KATTEN
MUCHIN ROSENMAN LLP, Chicago, Illinois

           Counsel for Defendant


                        MEMORANDUM OPINION



May 7, 2021
Wilmington, Delaware
                                                         COLM F. COLLy
                                              UNITED STATES DISTRICT JUDGE

      Pending before me is Defendant Natera, Inc.' s Daubert motion to exclude at

trial the opinions of Plaintiff CareDx Inc.' s expert James Malackowski relating to

"corrective advertising damages." D.I. 170.

I.    BACKGROUND

      CareDx's Lanham Act claims rest on allegations that Natera falsely

represented that Natera's Prospera kidney transplant test is superior to CareDx's

AlloSure Kidney test. CareDx seeks to offer Malackowski' s testimony at trial in

support of CareDx's claims for damages under§ 1117(a)(2) of the Lanham Act.

D.I. 204 at 4. According to CareDx, "[u]nder 15 U.S.C. § 1117(a)(2), a successful

false advertising plaintiff can recover the costs of any completed advertising that

actually and reasonably responds to the defendant's offending ads." D.I. 204 at 4

(internal quotation marks and citations omitted). Malackowski has opined that (1)

"CareDx has incurred $18 million to $21 million in past corrective advertising

costs in 2019 as a result ofNatera's false advertising," (2) CareDx incurred the

same amount of corrective advertising costs in 2020, and (3) CareDx will incur

future corrective advertising costs of "at least $9 million [to] $21 million." D.I.

174, Ex. 1 at 34-36, 45-46. Natera seeks to exclude these opinions under Rule

702 and Rule 403. D.I. 170.
II.   LEGAL STANDARD

      Under Federal Rule of Evidence 702,

             [a] witness who is qualified as an expert by knowledge,
             skill, experience, training, or education may testify in the
             form of an opinion or otherwise if: (a) the expert's
             scientific, technical, or other specialized knowledge will
             help the trier of fact to understand the evidence or to
             determine a fact in issue; (b) the testimony is based on
             sufficient facts or data; (c) the testimony is the product of
             reliable principles and methods; and (d) the expert has
             reliably applied the principles and methods to the facts of
             the case.

Fed. R. Evid. 702. "Rule 702 embodies a trilogy of restrictions on expert

testimony: qualification, reliability and fit." Schneider ex rel. Estate of Schneider

v. Fried, 320 F.3d 396,404 (3d Cir. 2003) (citations omitted). As the Court

explained in Schneider:

             Qualification refers to the requirement that the witness
             possess specialized expertise. We have interpreted this
             requirement liberally, holding that a broad range of
             knowledge, skills, and training qualify an expert.
             Secondly, the testimony must be reliable; it must be
             based on the methods and procedures of science rather
             than on subjective belief or unsupported speculation; the
             expert must have good grounds for his on her belief. In
             sum, Daubert [v. Merrell Dow Pharmaceuticals, Inc.,
             509 U.S. 579, 590 (1993)], holds that an inquiry into the
             reliability of scientific evidence under Rule 702 requires
             a determination as to its scientific validity. Finally, Rule
             702 requires that the expert testimony must fit the issues
             in the case. In other words, the expert's testimony must
             be relevant for the purposes of the case and must assist
             the trier of fact. The Supreme Court explained in
             Daubert that Rule 702's 'helpfulness' standard requires a

                                          2
             valid scientific connection to the pertinent inquiry as a
             precondition to admissibility.

Id. (internal quotation marks and citations omitted).

       Even if expert testimony meets the requirements of Rule 702, there is still

"some room for Rule 403 to operate independently." In re Paoli R.R. Yard PCB

Litig., 35 F.3d 717, 746 (3d Cir. 1994). Under Rule 403, "[t]he court may exclude

relevant evidence if its probative value is substantially outweighed by a danger of

one or more of the following: unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative evidence."

Fed. R. Evid. 403.

III.   DISCUSSION

       CareDx says that it wants to offer Malackowski' s opinions at trial to

establish the actual cost of the corrective advertising efforts it undertook in 2019

and the first half of 2020 and the projected cost of its corrective advertising efforts

for the second half of 2020 and 2021. In calculating those costs, Malackowski

relied solely on the deposition of CareDx CEO Peter Maag. D.I. 174, Ex. 1 at 34.

Maag's deposition testimony reads as follows:

             Q. So what I'm asking is what, specifically, you did to
                identify correlation between Natera's statements and
                any effect on CareDx's financial results.
             A. You know, I think this is a -- this is a good question.
                For example, the amount of in- --incremental
                marketing and sales spend or marketing of sales
                spend that was delegated to defend our activities

                                           3
     towards these claims from Natera -- I was trying to
     build and form an opinion about what would be the
     damages concern[ing] this type of marketing claims.
     Roughly, [in 2019], you know, we spent $20 million
     on AlloSure marketing and sales, $10 million offield
     force activities, so overall about $30 million of
     marketing and sales spend, and, you know, I was
     trying to triangulate how much of that spend was
     dedicated towards defending counter- -- with these --
     these claims that -- that Natera was making. So I
     was -- I was trying to build -- to build in my -- in my
     mind a representation about what is the damages
     occurring and our marketing and sales spend, for
     example. Does that --
Q.   Is that --
A.   -- answer your question? I want to be helpful, so I'm
     -- I ' m -- I' m gomg
                        . mto
                            .    --
Q.   No, you are.
A.   -- more than direct --
Q.   No, that's very helpful. That's very interesting as
     well. Do you have any documents or a spreadsheet
     showing that analysis?
A.   No. I -- you know, I think this is -- it's relatively
     easy. Like I said, it's a 30-million-dollar spend. We
     are actually having an operation which is somewhat
     dedicated to transplantation, and so, you know, it's --
     it's -- it's not that difficult to -- to -- to triangulate
     these numbers.
Q.   So what number did you come up with after you
     triangulated?
A.   I would say probably 60 to 70 percent of our entire
     activity was -- was initiated towards defending the
     marketing and sales spend. I can give you -- I can
     give you, for example, investor relations activity, just
     so -- about 90 percent of all our communications to
     investors, in some form or fashion, were -- were --
     were -- were defending the Natera claims about
     having a superior test. So -- so there was a
     substantial, substantial effort spend in the company
     trying to counter these -- these outrageous claims.

                               4
D.I. 174, Ex. 5 at 29:2-31 :5 (emphasis added).

      Thus, according to Maag, CareDx spent "roughly" $30 million in 2019 on

marketing, sales, and investor relations and "probably 60 to 70 percent" (i.e., 0.6 to

0.7) of that $30 million was directed "in some form or fashion" to "defending"

against Natera's alleged claims about AlloSure. Malackowski wrote on page 34 of

his expert report that "[b]ased on Mr. Maag's testimony, CareDx has incurred $18

million to $21 million in past c01Tective advertising costs in 2019 as a result of

Natera's false advertising." D.I. 174, Ex. 1 at 34. In Malackowski's words:

"$30m * 0.6 = $18m. $30m      * 0.7 =   $21m." D.I. 174, Ex. 1 at 34 n.175.

Malackowski used these same calculations to determine CareDx's future corrective

advertising costs. D.I. 174, Ex. 1 at 45-46.

      Malackowski's corrective advertising opinions fail to meet all three of Rule

702's requirements. The challenged opinions do not contain specialized

knowledge outside a juror's common understanding and therefore they fail to meet

the "qualification" and "fit" requirements. The opinions are not, to use the

language of Rule 702, "scientific, technical, or other specialized knowledge [that]

will help the trier of fact to understand the evidence or to determine a fact in

issue." Fed. R. Evid. 702(a). Malackowski's "opinions" are simple math

calculations. Malackowski merely performed the multiplication Maag outlined in

his deposition testimony-i.e., $30m * 0.6 = $18m and $30m * 0.7 = $21m.

                                            5
Multiplication is not a specialized form of knowledge that a jury lacks or a

scientific technique that a jury is incapable of performing. Accordingly,

Malackowski's opinions are inadmissible under Rule 702. See United States v.

Dewitt, 943 F.3d 1092, 1096 (7th Cir. 2019) ("If the matter is within the jurors'

understanding, the expert testimony is not 'specialized knowledge' that 'will help

the trier of fact,' as required by Federal Rule of Evidence 702.").

      The opinions are also inadmissible because they are not reliable. They were

not reached by application of a scientific method or procedure and the underlying

rough data supplied by Maag's testimony does not provide a reliable basis on

which to make a scientific opinion. Malackowski did not engage in reasonable, let

alone scientific, efforts to verify Maag's cost estimates. His efforts were limited to

reading Maag's deposition, interviewing Maag for less than 55 minutes, and

reviewing a 2019 SEC filing that showed "how much CareDx spent on sales and

marketing in 2019, and how much was allocated to AlloSure." D.I. 204 at 8-9.

Notwithstanding the vague, undocumented, and back-of-the-envelope nature of the

estimates provided in Maag's testimony, Malackowski did not review CareDx's

ledger or any CareDx invoices to test Maag's estimate; nor did he interview any

marketing or other personnel at CareDx who could provide more specific data.

These failures, in my view, preclude the admission ofMalackowski's proffered

testimony under Rule 702. See ZF Meritor LLC v. Eaton Corp., 646 F. Supp. 2d


                                          6
663, 667 (D. Del. 2009) (excluding expert's damages testimony as based on

unreliable data where the expert "relied on the [party's] estimates without knowing

... the validity of the underlying data and assumptions on which the [party's]

estimates were based").

      I also find that even if Malackowski' s testimony were admissible under Rule

702, it should be excluded under Rule 403. The probative value ofMalackowski's

corrective advertising testimony is substantially outweighed by the dangers of

unfair prejudice, misleading the jury, and needlessly presenting cumulative

evidence. Fed. R. Evid. 403. Allowing Malackowski to present to the jury the

multiplication set forth in Maag's testimony would essentially place the

imprimatur of an expert on Maag's undocumented and dubious damages

calculation. In light of the unreliable nature ofMaag's estimate in the first place,

allowing Malackowski to endorse that estimate by repeating it creates a substantial

danger of misleading the jury and would be unfairly prejudicial to Natera.

IV.   CONCLUSION

      For the reasons stated above, I will grant Natera's motion and exclude

Malackowski's testimony under both Rule 702 and Rule 403.




                                          7
